DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1a.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1b.	The amendments filed on 19 June 2019 has been entered.
1c.	The Drawings filed on 25 January 2019 are acceptable.
Election/Restriction/ Claim Status: 

2a.	Applicant's election without of the invention of Group I (claims 1-18), filed on 16 November 2020 is acknowledged. 
2b.	Claims 1-25, 27-29, 31, 33-50 and 54 are pending, of which claims 1-18 are under consideration. 
2c.	Claims 1-18 are searched and examined in so far as they pertain to all species recited in claims 7, 8 and 9.  Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions species, as set forth in the Office action mailed on 09/14/2020 is hereby withdrawn and claims 7-9 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
2d.	Claims 19-25, 27-29, 31, 33-50 and 54 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/16/2020.
The restriction requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112 [b]/ §101

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
3a	Claim 14 provides the use of the composition of claim 1, but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  
3b.	Claim 14 is also rejected under 35 U.S.C. 101 because the claimed recitation of “a use”, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101.  See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).

Claim Rejections Under 35 U.S.C. § 112(a), Written Description;
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4a.	Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The instant claims 1-18 encompass An immunostimulatory composition comprising a first agent comprising an immune stimulator or a polynucleotide sequence from which a nucleotide sequence encoding an immune stimulator is expressible, wherein the immune stimulator stimulates or otherwise enhances an immune response to a target antigen in a subject, together with a second agent comprising an inhibitor of IL-25 function or a polynucleotide from which a nucleotide sequence encoding an inhibitor of IL-25 function is expressible. 
The specification teaches fowlpox virus (rFPV) or modified vaccinia ankara virus (MVA), co-expressing IL-25 binding protein and HIV-gag pol antigen or TB antigens, 
The specification does not disclose the infinite number of immune stimulators or polynucleotide sequences from which nucleotide sequences encoding the infinite number of immune stimulators are expressible or second agent comprising the infinite number of inhibitors of IL-25 function. With respect to claim 16, the specification fails to disclose the infinite number of the recited IL-4 inhibitors.  Therefore, the specification does not adequately describe the scope of the genus of the encompassed immunostimulatory compositions. In the instant case, the only factors present in the claims is a structural characteristic of immunostimulatory composition comprising a first agent and a second agent. There is no identification of any particular structure of the first or second agent.  Thus, the claims encompass a genus of immunostimulatory compositions with extreme structural dissimilarity.   However, the specification does not disclose and there is no art-recognized of the structure of the genus of recited immunostimulatory compositions.
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. As discussed above, in the instant case, the only factors present in 
Thus, the skilled artisan cannot envision the detailed chemical structures of the encompassed composition against multiple recited diseases, as recited in the instant claims. "A description of what a material does, rather than of what it is, usually does not suffice." Rochester, 358 F.3d at 923; Eli Lilly, 119 at 1568. Instead, the "disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described." Id. Further, there is no way for a skilled artisan to predict the structures of the claimed vaccine kit that comprises a composition against a disease based on the functional limitation as the claim encompasses a broad genus of molecules with extreme structural dissimilarity ("any chemical entity so long as it exhibits the desired binding activity").
Accordingly, the specification does not provide adequate written description of the claimed genus. Due to the broad breadth of the claimed genus, the lack of structural limitation and predictability for the encompassed compositions against a disease, one skilled in the art would not conclude that the applicant was in possession of the claimed genus of immunostimulatory compositions.
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601at1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. 

Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).

Claim Rejections - 35 USC § 112; [a]: Scope of enablement:
4b.	Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), because the specification, while being enabling for a fowlpox virus (rFPV) or modified vaccinia ankara virus (MVA), co-expressing IL-25 binding protein and HIV-gag pol antigen or TB antigens and a kit comprising said composition, does not reasonably provide enablement an immunostimulatory composition comprising a first agent comprising an immune stimulator or a polynucleotide sequence from which a nucleotide sequence encoding an immune stimulator is expressible, wherein the immune stimulator stimulates or otherwise enhances an immune response to a target antigen in a subject, together with a second agent comprising an inhibitor of IL-25 function or a polynucleotide from which a nucleotide sequence encoding an inhibitor of IL-25 function is expressible, or a kit comprising said composition, wherein the kit comprises an inhibitor of IL-4 function. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The instant claims 1-18 encompass An immunostimulatory composition first agent comprising an immune stimulator or a polynucleotide sequence from which a nucleotide sequence encoding an immune stimulator is expressible, wherein the immune stimulator stimulates or otherwise enhances an immune response to a target antigen in a subject, together with a second agent comprising an inhibitor of IL-25 function or a polynucleotide from which a nucleotide sequence encoding an inhibitor of IL-25 function is expressible and a kit comprising said composition, wherein the kit comprises an inhibitor of IL-4 function. 
The specification teaches fowlpox virus (rFPV) or modified vaccinia ankara virus (MVA), co-expressing IL-25 binding protein and HIV-gag pol antigen or TB antigens (see examples 1 and 2 and figure 1; paragraphs 0229-231). As such the specification only provides the structure of rFPV or rMVA, encoding HIV-gag pol antigen or TB antigens, as the first agent and IL-25 binding protein, (IL-25BP) as an inhibitor of IL-25 function.    
The specification does not disclose the infinite number of immune stimulators or polynucleotide sequences from which nucleotide sequences encoding the infinite number of immune stimulators are expressible or second agent comprising the infinite number of inhibitors of IL-25 function. Therefore, the specification does not adequately describe the scope of the genus of the encompassed immunostimulatory compositions. In the instant case, the only factors present in the claims is a structural characteristic of immunostimulatory composition comprising a first agent and a second agent. There is no identification of any particular structure of the first or second agent.  Thus, the claims encompass a genus of immunostimulatory compositions with extreme structural 
The instant claims 1-18 encompass An immunostimulatory composition comprising a first agent comprising an immune stimulator or a polynucleotide sequence from which a nucleotide sequence encoding an immune stimulator is expressible, wherein the immune stimulator stimulates or otherwise enhances an immune response to a target antigen in a subject, together with a second agent comprising an inhibitor of IL-25 function or a polynucleotide from which a nucleotide sequence encoding an inhibitor of IL-25 function is expressible and a kit comprising said composition, wherein the kit comprises an inhibitor of IL-4 function. 
The specification teaches fowlpox virus (rFPV) or modified vaccinia ankara virus (MVA), co-expressing IL-25 binding protein and HIV-gag pol antigen or TB antigens, (see examples 1 and 2 and figure 1; paragraphs 0229-231). As such the specification only provides the structure of rFPV or rMVA, encoding HIV-gag pol antigen or TB antigen as the first agent and IL-25 binding protein, (IL-25BP) as an inhibitor of Il-25 function.    
The specification does not disclose the infinite number of immune stimulators or polynucleotide sequences from which nucleotide sequences encoding the infinite number of immune stimulators are expressible or second agent comprising the infinite number of inhibitors of IL-25 function. Therefore, the specification does not adequately describe the scope of the genus of the encompassed immunostimulatory compositions. In the instant case, the only factors present in the claims is a structural characteristic of immunostimulatory composition comprising a first agent and a second agent. There is 
The problem of predicting the structure of a composition from the recitation of their function is extremely complex.  The instant claims recite that the first agent is “an immune stimulator” or a polynucleotide sequence from which a nucleotide sequence encoding an immune stimulator is expressible and a second agent that is an inhibitor of IL-25 function or a polynucleotide from which a nucleotide sequence encoding an inhibitor of IL-25 function is expressible. With respect to claim 16, the specification fails to disclose the infinite number of the recited IL-4 inhibitors.
While it is known that many amino acid substitutions are generally possible in any given protein the positions within the protein's sequence where such amino acid substitutions can be made with a reasonable expectation of success are limited.  Certain positions in the sequence are critical to the protein's structure/function relationship, e.g. such as various sites or regions directly involved in binding, activity and in providing the correct three-dimensional spatial orientation of binding and active sites.  These or other regions may also be critical determinants of antigenicity.  These regions can tolerate only relatively conservative substitutions or no substitutions (see Tokuriki et al., 2009, Curr. Opin. Struc. Biol. 19:596-604).  Fenton et al. (2020, Medicinal Chemistry Research 29:1133-1146) state that while it is well known that most substitutions at conserved amino acid positions (which they call “toggle” switches) abolish function, it is also true that substitutions at nonconserved positions (which they 
Given the complexity of BMP-BMP receptor interactions, it is difficult to design BMPs with improved affinity and/or specificity for one specific receptor. More importantly, predicting the in vivo biological activity of such altered BMPs remains a challenging undertaking, (page 502, right column, full paragraph 2).
Furthermore, when multiple mutations are introduced, there is even less predictability.  For evidence thereof, see Guo et al. (2004, PNAS USA 101(25):9205-10), who state that the effects of mutations on protein function are largely additive (page 9207, left column, full paragraph 2).  Fenton et al. supra, also acknowledge this (see abstract).    
In the instant case, Applicant has provided little or no guidance beyond the mere presentation of recitation of an immune stimulator or a polynucleotide sequence from which a nucleotide sequence encoding an immune stimulator is expressible or an inhibitor of IL-25 function or a polynucleotide from which a nucleotide sequence encoding an inhibitor of IL-25 function is expressible and a kit comprising said 
Furthermore, recombinant expression of complex mammalian proteins often results in inactive proteins due to improper folding and other post-translational processes. See Ulloa-Aguirre et al. (2004, Traffic 5:821-837) and Bernier et al. (2004, Curr. Opin. Pharmacol. 4:528-533). This is a serious problem in the recombinant production of mammalian proteins, as evidenced by Levy et al. (US 2014/0154743 A1; paragraph [0090]); and Chang et al. (U.S. 5,288,931; paragraph bridging col. 1-2). The primary amino acid sequence of a mammalian protein can have unpredictable effects on the ability of the protein to fold properly after recombinant expression. See Domingues et al. (U.S. 7,112,660 B2) and Sailer et al. (US 2003/0045474).

Claim rejections-35 USC § 103:  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

s 1-8 13, 15-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over King et al (WO 2015/031778, published on 05 March 2015, cited by the Examiner on 14 September 2020).
The instant claims 1-8, 13, 15-18 encompass an immunostimulatory composition comprising a first agent comprising an immune stimulator or a polynucleotide sequence from which a nucleotide sequence encoding an immune stimulator is expressible, wherein the immune stimulator stimulates or otherwise enhances an immune response to a target antigen in a subject, together with a second agent comprising an inhibitor of IL-25 function or a polynucleotide from which a nucleotide sequence encoding an inhibitor of IL-25 function is expressible. 
King et al teach vaccines against tuberculosis (TB) comprising a yeast vehicle and a fusion protein comprising TB antigens (Abstract; [0015]). The compositions may further comprise an additional agent, such as an adjuvant, including anti-IL25 or another IL-25 antagonist ([00132]-[00133]). The reference also teaches recombinant nucleic acid molecules encoding such fusion proteins, (see 0056, 0057). 
Therefore, it is considered that the skilled person would find it obvious to create a composition comprising a TB antigen and an inhibitor of IL-25 as suggested by King et al or alternatively, design a composition comprising an antigen and an inhibitor of IL25, with the expectation that the IL25 inhibitor would at least have some immune modulating capacity. Furthermore, features such as formulating the composition for particular types of administration are standard in the art. Accordingly, the immune-stimulatory composition comprising a first agent comprising an immune stimulator that stimulates an immune response to a target antigen and a second agent comprising an 
The person of ordinary skill in the art would have been motivated to make that modification and reasonably would have expected success because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense (see KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).   Accordingly, the invention, taken as a whole, is prima facie obvious over the cited prior art.   

Closest Art:	 
6.	The art made of record and not relied upon is considered pertinent to applicant's disclosure.
6a.	Li et al, (https://doi.org/10.1016/j.jvacx.2019.100035, Vaccine: X 2, (2019) 100035), teach a recombinant fowlpox (rFPV) vector-based vaccine co-expressing HIV antigens together with an IL-25 binding protein (the extracellular binding domain of IL-17RB), (FPV-HIV-IL-15BP), and teach that the vaccine sequestered IL-25 at the vaccination site muscle, (see abstract). The reference teaches that intramuscular, (i.m) FPV-HIV-IL-25BP vaccination significantly inhibited both IL-4 and IL-13 expression by ILC2 in muscle, suggesting that IL-25BP could be a highly efficacious intramuscular adjuvant than an intranasal adjuvant, (see table 1 and page 5, column 1). 
 

Conclusion:

7.	No claim is allowed.

Advisory Information:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOZIA M HAMUD whose telephone number is (571)272-0884.  The examiner can normally be reached on Monday-Friday 8AM-4:30Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/ELIZABETH C. KEMMERER/                                                                 Primary Examiner, Art Unit 1646                                                                                                                                       

Fozia Hamud
Patent Examiner
Art Unit 1647
12 January 2021